Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 11/2/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,826,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is fully anticipated by the patent. The only difference is that the instant independents are broader in that they do not recite the steps determining an amount of time elapsed between a detection of the predefined trigger event, and evaluating triggering efficiency based on the amount of time elapsed between the detection of the predefined trigger event and the completion of the scaling. One would be motivated to leave these limitations out as a way to broaden the claims to seek broader patent protection. 
Present Application
U.S. Patent No. 10,826,789
1.  A method comprising: determining, by a processor deployed in a network 
function virtualization infrastructure, an amount of resources consumed by a 
virtual network function subsequent to a scaling of the amount of the resources 
in response to an occurrence of a predefined trigger event;  determining, by the processor, a value of a key performance indicator for the virtual network function subsequent to a completion of the scaling;  evaluating, by the processor, an efficiency of the predefined trigger event that triggers the scaling, based on the amount of the resources consumed by the virtual network function subsequent to the scaling and the key performance indicator for the virtual network function subsequent to the completion of the scaling;  and adjusting, by the processor, the predefined trigger event based on the evaluating. 
 








2.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to a traffic load processed by the virtual network function exceeding a predefined threshold. 
 
3.  The method of claim 2, wherein the traffic load comprises a number of 
concurrent sessions being processed by the virtual network function. 
 
4.  The method of claim 2, wherein the traffic load comprises a number of 
packets per second being processed by the virtual network function. 
 
5.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to the value of the key performance indicator falling below a predefined threshold. 
 
6.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to the value of the key performance indicator exceeding a predefined threshold. 
 
7.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to a usage by a virtual machine of a resource of the resources exceeding a predefined threshold. 
 
8.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to an internal metric of the virtual network function exceeding a predefined threshold. 
 
9.  The method of claim 8, wherein the internal metric is a queue length. 
 
10.  The method of claim 8, wherein the internal metric is an amount of dynamic memory not freed. 
 
11.  The method of claim 1, wherein the determining the amount of the resources 
consumed by the virtual network function subsequent to the scaling comprises: determining, by the processor a difference between the amount of the resources consumed by the virtual network function subsequent to the scaling and an estimated resource capacity associated with the predefined trigger event. 
 
12.  The method of claim 11, wherein the evaluating indicates that the amount of resources consumed by the virtual network function exceeds the estimated resource capacity associated with the predefined trigger event. 
 
13.  The method of claim 12, wherein the adjusting comprises: increasing, by the processor, the estimated resource capacity associated with the predefined trigger event. 
 
14.  The method of claim 1, wherein the evaluating indicates that an amount of time elapsed between a detection of the predefined trigger event and the completion of the scaling exceeds a predefined threshold. 
 
15.  The method of claim 14, wherein the adjusting comprises: adjusting, by the processor, a predefined threshold for activating the predefined trigger event to cause the predefined trigger event to activate sooner. 
 
16.  The method of claim 1, wherein the evaluating indicates that the value of the key performance indicator is outside a predefined range. 
 
17.  The method of claim 16, wherein the adjusting comprises: adjusting, by the 
processor, a predefined threshold for activating the predefined trigger event to cause the predefined trigger event to activate sooner. 
 
18.  The method of claim 1, wherein the adjusting targets a value of an efficiency measure that falls within a predefined range. 
 
19.  A non-transitory computer-readable medium storing instructions which, when executed by a processor deployed in a network function virtualization infrastructure, cause the processor to perform operations, the operations 
comprising: determining an amount of resources consumed by a virtual network function subsequent to a scaling of the amount of the resources in response to an occurrence of a predefined trigger event;  determining a value of a key 
performance indicator for the virtual network function subsequent to a completion of the scaling;  evaluating an efficiency of the predefined trigger event that triggers the scaling, based on the amount of the resources consumed by the virtual network function subsequent to the scaling, and the key 
performance indicator for the virtual network function subsequent to the completion of the scaling;  and adjusting the predefined trigger event based on the evaluating. 
 









20.  A system comprising: a processor deployed in a network function 
virtualization infrastructure;  and a non-transitory computer-readable medium 
storing instructions which, when executed by the processor, cause the processor 
to perform operations, the operations comprising: determining an amount of 
resources consumed by a virtual network function subsequent to a scaling of the 
amount of the resources in response to an occurrence of a predefined trigger 
event;  determining a value of a key performance indicator for the virtual 
network function subsequent to a completion of the scaling; evaluating an efficiency of the predefined trigger event that triggers the scaling, based on the amount of resources consumed by the virtual network function subsequent to the scaling and the completion of the scaling, and the key performance indicator for the virtual network function subsequent to the completion of the scaling; and adjusting the predefined trigger event based on the evaluating. 

1.  A method comprising: determining, by a processor deployed in a network 
function virtualization infrastructure, an amount of resources consumed by a 
virtual network function subsequent to a scaling of the amount of the resources 
in response to an occurrence of a predefined trigger event;  determining, by the processor, an amount of time elapsed between a detection of the predefined trigger event and a completion of the scaling;  determining, by the processor, 
a value of a key performance indicator for the virtual network function subsequent to the completion of the scaling;  evaluating, by the processor, an efficiency of the predefined trigger event that triggers the scaling, based on 
the amount of the resources consumed by the virtual network function subsequent to the scaling, the amount of time elapsed between the detection of the predefined trigger event and the completion of the scaling, and the key performance indicator for the virtual network function subsequent to the completion of the scaling; and adjusting, by the processor, the predefined trigger event based on the evaluating. 
 
2.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to a traffic load processed by the virtual network function exceeding a predefined threshold. 
 
3.  The method of claim 2, wherein the traffic load comprises a number of 
concurrent sessions being processed by the virtual network function. 
 
4.  The method of claim 2, wherein the traffic load comprises a number of 
packets per second being processed by the virtual network function. 
 
5.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to the value of the key performance indicator falling below a predefined threshold. 
 
6.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to the value of the key performance indicator exceeding a predefined threshold. 
 
7.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to a usage by a virtual machine of a resource of the resources exceeding a predefined threshold. 
 
8.  The method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to an internal metric of the virtual network function exceeding a predefined threshold. 
 
9.  The method of claim 8, wherein the internal metric is a queue length. 
 
10.  The method of claim 8, wherein the internal metric is an amount of dynamic memory not freed. 
 
11.  The method of claim 1, wherein the determining the amount of the resources consumed by the virtual network function subsequent to the scaling comprises: determining, by the processor a difference between the amount of the resources consumed by the virtual network function subsequent to the scaling and an estimated resource capacity associated with the predefined trigger event. 
 
12.  The method of claim 11, wherein the evaluating indicates that the amount of resources consumed by the virtual network function exceeds the estimated resource capacity associated with the predefined trigger event. 
 
13.  The method of claim 12, wherein the adjusting comprises: increasing, by the processor, the estimated resource capacity associated with the predefined trigger event. 
 
14.  The method of claim 1, wherein the evaluating indicates that the amount of time elapsed between the detection of the predefined event and the completion of the scaling exceeds a predefined threshold. 
 

15.  The method of claim 14, wherein the adjusting comprises: adjusting, by the processor, a predefined threshold for activating the predefined trigger event to cause the predefined trigger event to activate sooner. 
 
16.  The method of claim 1, wherein the evaluating indicates that the value of the key performance indicator is outside a predefined range. 
 
17.  The method of claim 16, wherein the adjusting comprises: adjusting, by the processor, a predefined threshold for activating the predefined trigger event to cause the predefined trigger event to activate sooner. 
 
18.  The method of claim 1, wherein the adjusting targets a value of an efficiency measure that falls within a predefined range. 
 
19.  A non-transitory computer-readable medium storing instructions which, when executed by a processor deployed in a network function virtualization infrastructure, cause the processor to perform operations, the operations 
comprising: determining an amount of resources consumed by a virtual network function subsequent to a scaling of the amount of the resources in response to an occurrence of a predefined trigger event;  determining an amount of time 
elapsed between a detection of the predefined trigger event and a completion of the scaling;  determining a value of a key performance indicator for the virtual network function subsequent to the completion of the scaling; evaluating an efficiency of the predefined trigger event that triggers the scaling, based on the amount of the resources consumed by the virtual network function subsequent to the scaling, the amount of time elapsed between the detection of the predefined trigger event and the completion of the scaling, and the key performance indicator for the virtual network function subsequent to the completion of the scaling;  and adjusting the predefined trigger event based on the evaluating. 
 
20.  A system comprising: a processor deployed in a network function virtualization infrastructure;  and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor 
to perform operations, the operations comprising: determining an amount of 
resources consumed by a virtual network function subsequent to a scaling of the 
amount of the resources in response to an occurrence of a predefined trigger event;  determining an amount of time elapsed between a detection of the predefined trigger event and a completion of the scaling;  determining a value 
of a key performance indicator for the virtual network function subsequent to the completion of the scaling;  evaluating an efficiency of the predefined trigger event that triggers the scaling, based on the amount of resources consumed by the virtual network function subsequent to the scaling, the amount of time elapsed between the detection of the predefined trigger event and the completion of the scaling, and the key performance indicator for the virtual network function subsequent to the completion of the scaling;  and adjusting the predefined trigger event based on the evaluating. 
 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hellstrom et al. (US 2019/0379728, hereinafter referred to as “Hellstrom”).

	Regarding claim 1, Hellstrom teaches a method comprising: 
	determining, by a processor deployed in a network function virtualization infrastructure, an amount of resources consumed by a virtual network function subsequent to a scaling of the amount of the resources in response to an occurrence of a predefined trigger event [0063 - The VNF itself thus acts as the initiator of the scaling by monitoring the load of the VNF, observing that the load decreases below a first predetermined threshold and determining on the basis of observation that there may be a need to decrease the number of VNF components.  After determination, 
VNF is configured to select one or more VNF Components for removal and initiate rebalancing of the load of the selected components to remaining components.  
When VNF further observes that the load crosses a second predetermined threshold it may request removal of the component when the rebalancing is ready.  The VNF may also observe that the load increases above a fourth predetermined threshold in which case there is a need to increase the number of VNF components];  
	determining, by the processor, a value of a key performance indicator for the virtual network  function subsequent to a completion of the scaling [0036 - A particular VNF scaling aspect (capacity vector) requires to define an association with one or more independently scalable resource pools or dimensions.  Subsequently, NFV should support scaling of resources so that resources may be optimally used and keep the performance at a required level.  The performance for the system is typically monitored by so called Key Performance Indicators (KPI).];  
	evaluating, by the processor, an efficiency of the predefined trigger event that triggers the scaling, based on the amount of the resources consumed by the virtual network function subsequent to the scaling and the key performance indicator for the virtual network function subsequent to the completion of the scaling [0065 - When the network operator intends maximize resource utilization by matching the processing resource (VNFC) count with the offered load optimally by means of dynamic VNFC scaling in runtime, it also wishes minimize the drop and degradation with end user perception of service level.];  and 
	adjusting, by the processor, the predefined trigger event based on the evaluating [0069 - In Monitoring and Analysis-operation, VNF is configured to detect declining load trend that will cross the predefined threshold 506 at a point 508.  The load value enters the pre-work level where pre-work for possible future contraction is started. 0070 - Once the pre-work threshold 506 is crossed the VNF starts preparing for future contraction by selecting one or more VNF Components and rebalancing the present workload of the selected VNFC(s) to other VNFCs of VNF.  The load is naturally balanced to those VNFCs that will remain in the VNF configuration after contraction.]. 
 
	Regarding claim 2, Hellstrom teaches the method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to a traffic load processed by the virtual network function exceeding a predefined threshold [0069 - In Monitoring and Analysis-operation, VNF is configured to detect declining load trend that will cross the predefined threshold 506 at a point 508.  The load value enters the pre-work level where pre-work for possible future contraction is started [0070 - Once the pre-work threshold 506 is crossed the VNF starts preparing for future contraction by selecting one or more VNF Components and rebalancing the present workload of the selected VNFC(s) to other VNFCs of VNF.  The load is naturally balanced to those VNFCs that will remain in the VNF configuration after contraction.]. 
 
	Regarding claim 5, Hellstrom teaches the method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to the value of the key performance indicator falling below a predefined threshold [0127 - The roles and tasks chosen for VNFM and VNF simplify the management of VNF capacity scaling on VNFM behalf and fully exploit the natively possessed offered workload control and resource utilization control capabilities of complex VNFs.  The presented pre-work and post-work functionalities in association with VNFC instance removal and addition operations enable graceful and KPI preserving VNF capacity scaling.]. 
 
	Regarding claim 6, Hellstrom teaches the method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to the value of the key performance indicator exceeding a predefined threshold [0127 - The roles and tasks chosen for VNFM and VNF simplify the management of VNF capacity scaling on VNFM behalf and fully exploit the natively possessed offered workload control and resource utilization control capabilities of complex VNFs.  The presented pre-work and post-work functionalities in association with VNFC instance removal and addition operations enable graceful and KPI preserving VNF capacity scaling.]. 
 
	Regarding claim 7, Hellstrom teaches the method of claim 1, wherein the predefined trigger event caused the scaling to occur in response to a usage by a virtual machine of a resource of the resources exceeding a predefined threshold [0070 - Once the pre-work threshold 506 is crossed the VNF starts preparing for future contraction by selecting one or more VNF Components and rebalancing the present workload of the selected VNFC(s) to other VNFCs of VNF.  The load is naturally balanced to those VNFCs that will remain in the VNF configuration after contraction.]. 


	Regarding claim 16, Hellstrom teaches the method of claim 1, wherein the evaluating indicates that the value of the key performance indicator is outside a predefined range [0056 - Since VNF itself possesses all up to date information on VNF's offered present workload and its present VNFC instance resource utilization, it has full control for creating such favorable pre-conditions and post-conditions that are needed in graceful VNFC instance removal and adding without causing a drop in KPI.]. 
 
	Regarding claim 17, Hellstrom teaches the method of claim 16, wherein the adjusting comprises: adjusting, by the processor, a predefined threshold for activating the predefined trigger event to cause the predefined trigger event to activate sooner [0077 - There are various ways of selecting the pre-work activation and cancellation threshold values 506, 516. 0128 - The rebalancing pre-work can be any time cancelled in case the VNF load trend suddenly changes from declining to ascending or the opposite]. 

	Regarding claim 18, Hellstrom teaches the method of claim 1, wherein the adjusting targets a value of an efficiency measure that falls within a predefined range [0056 - Since VNF itself possesses all up to date information on VNF's offered present workload and its present VNFC instance resource utilization, it has full control for creating such favorable pre-conditions and post-conditions that are needed in graceful VNFC instance removal and adding without causing a drop in KPI.]. 

	Claim 19 is a non-transitory computer readable medium version of claim 1. Therefore it is rejected under the same rationale. 

	Claim 20 is a system version of claim 1. Therefore it is rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom in view of Yeung et al. (US 2019/0028350, hereinafter referred to as “Yeung”).

	Regarding claim 3, Hellstrom teaches the method of claim 2. However, Hellstrom does not teach wherein the traffic load comprises a number of concurrent sessions being processed by the virtual network function. In an analogous art, Yeung teaches wherein the traffic load comprises a number of concurrent sessions being processed by the virtual network function [Yeung, 0050 – VNF monitoring module can track health and performance of VNF service and evaluate built-in performance related metric such as capacity, load bursts, number of concurrent sessions, etc.). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the traffic load to comprise a number of concurrent sessions because it is one of many user-defined metrics that are used to monitor resources. Therefore, one of ordinary skilled in the art would employ this as a way to monitor without the use of agent [Yeung, 0051].
 
	Regarding claim 8, Hellstrom teaches the method of claim 1. However, Hellstrom does not teach wherein the predefined trigger event caused the scaling to occur in response to an internal metric of the virtual network function exceeding a predefined threshold. In an analogous art, Yeung teaches wherein the predefined trigger event caused the scaling to occur in response to an internal metric of the virtual network function exceeding a predefined threshold [0036, 0054 – VNF can scale according to built-in rules and thresholds]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ an internal metric in order to allow user-defined metrics to be monitored, thus avoiding use of an agent [Yeung, 0050].



Allowable Subject Matter
Claims 4, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if terminal disclaimer filed to overcome the double patenting rejection as set forth above.

	Regarding claim 4, the prior art of record fails to teach the method of claim 2, wherein the traffic load comprises a number of packets per second being processed by the virtual network function. 
	
	Regarding claim 9, the prior art of record fails to teach the method of claim 8, wherein the internal metric is a queue length. 
 
	Regarding claim 10, the prior art of record fails to teach the method of claim 8, wherein the internal metric is an amount of dynamic memory not freed. 

	Regarding claim 11, the prior art of record fails to teach the method of claim 1, wherein the determining the amount of the resources consumed by the virtual network function subsequent to the scaling comprises: determining, by the processor a difference between the amount of the resources consumed by the virtual network function subsequent to the scaling and an estimated resource capacity associated with the predefined trigger event. 
 
	Regarding claim 12, the prior art of record fails to teach the method of claim 11, wherein the evaluating indicates that the amount of resources consumed by the virtual network function exceeds the estimated resource capacity associated with the predefined trigger event. 
 
	Regarding claim 13, the prior art of record fails to teach the method of claim 12, wherein the adjusting comprises: increasing, by the processor, the estimated resource capacity associated with the predefined trigger event. 

	Regarding claim 14, the prior art of record fails to teach the method of claim 1, wherein the evaluating indicates that an amount of time elapsed between a detection of the predefined trigger event and the completion of the scaling exceeds a predefined threshold. 
 
	Regarding claim 15, the prior art of record fails to teach the method of claim 14, wherein the adjusting comprises: adjusting, by the processor, a predefined threshold for activating the predefined trigger event to cause the predefined trigger event to activate sooner. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443